
	
		II
		112th CONGRESS
		1st Session
		S. 624
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Department of Housing and Urban
		  Development to transform neighborhoods of extreme poverty into sustainable,
		  mixed-income neighborhoods with access to economic opportunities, by
		  revitalizing severely distressed housing, and investing and leveraging
		  investments in well-functioning services, educational opportunities, public
		  assets, public transportation, and improved access to jobs.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Choice Neighborhoods Initiative
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Grant authority.
					Sec. 4. Eligible entities.
					Sec. 5. Eligible neighborhoods.
					Sec. 6. Authorized activities.
					Sec. 7. Interagency consultation and notification of available
				funding.
					Sec. 8. Transformation plan and selection.
					Sec. 9. Program requirements.
					Sec. 10. Definitions.
					Sec. 11. Demolition and disposition.
					Sec. 12. Administration by other entities.
					Sec. 13. Withdrawal of funding.
					Sec. 14. Annual report.
					Sec. 15. Program evaluation.
					Sec. 16. Funding.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the geographic
			 concentration of poverty remains a serious and often unrecognized challenge to
			 the ability of poor families and children to access opportunity and move up the
			 economic ladder;
				(2)the HOPE VI
			 program, authorized by section 24 of the United States Housing Act of 1937 (42
			 U.S.C. 1437v), presented a successful first step in transforming neighborhoods
			 of extreme poverty with severely distressed housing into revitalized
			 mixed-income neighborhoods;
				(3)there remains a
			 large amount of severely distressed public and privately owned assisted housing
			 concentrated in neighborhoods of extreme poverty; and
				(4)a broader
			 approach is needed, using concentrated and coordinated neighborhood investment
			 from multiple sources to transform neighborhoods of extreme poverty into
			 communities that will improve the quality of life of current and future
			 residents.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to transform
			 neighborhoods of extreme poverty into mixed-income neighborhoods of long-term
			 viability, by revitalizing severely distressed housing, improving access to
			 economic opportunities, and investing and leveraging investments in
			 well-functioning services, effective schools and education programs, public
			 assets, public transportation, and improved access to jobs;
				(2)to grow
			 communities and metropolitan areas by concentrating, leveraging, and
			 coordinating Federal, State, local, and private funding for public
			 transportation, education, housing, energy, health and mental health services,
			 supportive services, public safety, and environmental programs and
			 initiatives;
				(3)to support
			 positive outcomes for all neighborhood residents, including improvements in
			 educational achievements, and economic self-sufficiency; and
				(4)to ensure that
			 current residents benefit from transformation by preserving affordable housing
			 in the neighborhood or providing residents with the choice to move to
			 affordable housing in another neighborhood of opportunity.
				3.Grant
			 authorityThe Secretary is
			 authorized to make competitive grants to eligible entities that submit
			 transformation plans that will further the purposes of this Act in eligible
			 neighborhoods.
		4.Eligible
			 entitiesEntities eligible to
			 be grantees under this Act include local governments, public housing agencies,
			 community development corporations (as defined in section 204(b)(11) of the
			 Departments of Veterans Affairs and Housing and Urban Development, and
			 Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(b)(11))),
			 assisted housing owners, and other for-profit and nonprofit entities.
		5.Eligible
			 neighborhoodsEligible
			 neighborhoods for grant funds under this Act include neighborhoods with—
			(1)a concentration
			 of extreme poverty;
			(2)severely
			 distressed housing; and
			(3)a potential for
			 long-term viability, once key problems are addressed, including neighborhoods
			 with characteristics such as proximity to educational institutions, medical
			 centers, central business districts, major employers, effective transportation
			 alternatives (including public transit, walking, and bicycling) and being close
			 to low-poverty neighborhoods.
			6.Authorized
			 activities
			(a)In
			 generalActivities authorized to be funded under this Act are
			 those that will further the purposes of this Act, in accordance with a
			 transformation plan approved under section 8, to carry out transformational
			 programs and initiatives.
			(b)Required
			 activitiesThe following authorized activities shall be contained
			 in the transformation plan to be submitted under section 8 and implemented by a
			 grantee under an approved transformation plan:
				(1)The
			 transformation of housing through rehabilitation, preservation, or demolition,
			 or any combination thereof, and replacement of severely distressed housing
			 projects that incorporates energy efficient design principles.
				(2)Activities that
			 promote the economic self-sufficiency of residents of the revitalized housing
			 and of the surrounding neighborhood.
				(3)Activities that
			 preserve affordable housing in the neighborhood and other activities necessary
			 to ensure that existing residents have access to the benefits of the
			 neighborhood transformation.
				(4)Activities that
			 demonstrate that each tenant relocated from severely distressed housing who
			 wishes to return to the revitalized on-site housing in the neighborhood or to
			 replacement housing outside of the neighborhood, can return, and shall be
			 provided a preference in accordance with the program requirements in section
			 9(a).
				(5)Activities that
			 meet the program requirements for replacement of housing units in section
			 9(b).
				(6)Activities that
			 meet the fair housing program requirements in section 9(c) and the
			 accessibility requirements in section 9(d).
				(7)Appropriate
			 service coordination, support services, mobility counseling, and housing search
			 assistance for residents displaced as a result of revitalization of severely
			 distressed projects.
				(8)Involvement of
			 residents of severely distressed housing and of the neighborhood in planning
			 and implementation of the transformation plan, including reasonable steps to
			 help ensure meaningful participation for residents who, as a result of their
			 national origin, are limited in their English proficiency.
				(9)Relocation
			 assistance, including tenant-based rental assistance renewable under section 8
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f), and supportive
			 services for families that are displaced, including mobility and relocation
			 counseling over multiple years, reasonable moving costs, and security
			 deposits.
				(10)Tracking of
			 tenants relocated during redevelopment throughout the life of the grant or
			 until full occupancy of replacement housing, whichever is longer.
				(11)Links to local
			 education efforts, as described in subsection (c)(4).
				(c)Eligible
			 activitiesIn addition to the activities required under
			 subsection (b), activities eligible for funding under this Act include—
				(1)construction,
			 acquisition or rehabilitation of public, assisted, and privately owned housing
			 that incorporates sustainable design principles, including energy
			 efficiency;
				(2)construction,
			 acquisition, or rehabilitation of mixed-use developments that include public or
			 assisted housing;
				(3)the acquisition,
			 demolition, or disposition of properties, including Federal Housing
			 Administration-foreclosed properties;
				(4)partnering with
			 local educators, and engaging in local community planning, to help increase
			 access to place-based programs that combine a continuum of effective community
			 services, strong family support, and comprehensive education reform to improve
			 the educational and life outcomes for resident children and youth;
				(5)providing support
			 services for residents primarily focused on case management, service
			 coordination (including family self-sufficiency coordinators), workforce
			 development, financial literacy and technical assistance to enable residents to
			 access programs from other key agencies and local service providers, in order
			 to help residents with stable housing, improve outcomes for children, enhance
			 adults’ capacity for self-sufficiency and economic security, and services for
			 the elderly and persons with disabilities to maintain independence;
				(6)rehabilitation,
			 physical improvement and development of community facilities that are primarily
			 intended to facilitate the delivery of economic, community, and supportive
			 services which have a significant benefit to residents of housing assisted by
			 the grant and residents of off-site replacement housing;
				(7)work incentives
			 designed to help public and assisted housing residents access jobs and move
			 toward self-sufficiency;
				(8)partnerships
			 involving the police, community organizations, and other entities to reduce
			 crime and promote safety;
				(9)partnering with
			 employers and for-profit and nonprofit organizations to create jobs and job
			 training opportunities, with a focus on job opportunities accessible by mass
			 transit;
				(10)activities that
			 promote sustainable neighborhoods and incorporate principles of sustainable
			 design and development;
				(11)critical
			 community improvements not otherwise covered by this Act; and
				(12)loss reserves to
			 protect residents of housing assisted by the grant and continue the project in
			 case of default, foreclosure, or any other adverse financial event.
				(d)Eligible
			 methods of supportActivities carried out with amounts from a
			 grant under this Act may be carried out through—
				(1)endowments,
			 revolving loan funds, reserves or other instruments that the Secretary approves
			 for tenant services and ongoing operating and capital needs; and
				(2)land assembly and
			 land banking.
				(e)Funding
			 restrictions
				(1)Restriction on
			 activities
					(A)In
			 generalNo funds made available under this Act may be used for
			 construction or rehabilitation of a K–12 school building or a higher
			 educational institution.
					(B)Non-housing
			 activities and supportive servicesFor each grant under this Act,
			 the grantee shall comply with each of the following requirements:
						(i)Not
			 more than 30 percent of the amount of the grant may be used for eligible
			 activities under paragraphs (4) through (12) of subsection (c).
						(ii)Not more than 5
			 percent of the amount of the grant may be used for eligible activities under
			 paragraphs (8) and (9) of subsection (c).
						(2)WaiverThe
			 Secretary may waive the funding limits in this subsection in order to promote
			 the purposes of this Act.
				7.Interagency
			 consultation and notification of available funding
			(a)Annual
			 consultationThe Secretary shall consult with appropriate Federal
			 agencies to identify additional funding opportunities that may be available to
			 eligible neighborhoods and ensure that eligible entities are aware of such
			 opportunities as follows:
				(1)The Secretary
			 shall consult with the Secretary of Labor, the Secretary of Education, the
			 Secretary of Transportation, the Secretary of Health and Human Services, the
			 Administrator of the Environmental Protection Agency, and other agencies, as
			 the President may prescribe.
				(2)The Secretary
			 shall include in the notification of funding availability for Choice
			 Neighborhoods information about other Federal funding opportunities that the
			 Secretary deems related to the Choice Neighborhoods program.
				(3)The Secretary
			 shall consult with the Secretary of Labor, the Secretary of Education, the
			 Secretary of Transportation, the Secretary of Health and Human Services, the
			 Administrator of the Environmental Protection Agency, and other agencies, as
			 the Secretary may prescribe, to identify barriers to and opportunities for
			 greater coordination of Federal resources for meeting the purposes of this
			 Act.
				(b)Reports to
			 CongressThe Secretary shall—
				(1)not later than 1
			 year after the date of enactment of this Act, issue a report to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives identifying barriers and
			 opportunities to the coordination of Federal funding to meet the purposes of
			 this Act, including any regulatory or statutory recommendations for addressing
			 such barriers; and
				(2)issue an annual
			 report to be posted on the agency Web site that identifies Federal funding
			 opportunities for eligible neighborhoods and best practices in coordinating
			 Federal funding for purposes of this Act.
				8.Transformation
			 plan and selection
			(a)Transformation
			 planAn application for a grant under this Act shall be submitted
			 in the form of a transformation plan that—
				(1)demonstrates how
			 the transformation plan will achieve the desired priority outcomes of
			 transforming a distressed neighborhood of extreme poverty into a mixed-income
			 neighborhood with high-quality, safe, affordable housing, economic
			 opportunities, well-functioning services, public assets, access to jobs, public
			 transportation, and effective education programs and public schools, including
			 charter schools and other autonomous public schools;
				(2)includes a
			 long-term affordability plan that describes how the grantee will maintain
			 affordable housing in the neighborhood over the succeeding 50 years or longer,
			 including affordability provisions relating to dwelling units provided using
			 assistance under the grant under this Act, and an agreement by the applicant to
			 update such plan every 5 years during such period;
				(3)demonstrates how
			 the required activities under section 6(b) will be carried out, with particular
			 focus on the housing transformation;
				(4)describes the
			 other eligible activities listed in section 6(c) that will occur in support of
			 the housing transformation;
				(5)defines desired
			 outcomes of the strategy, identifies the population that will benefit,
			 describes the challenges they face, and the evidence base that informs the
			 proposed strategies that will result in the desired outcomes for the community
			 and residents; and
				(6)includes such
			 other information and shall be submitted at such time and in accordance with
			 procedures as the Secretary shall prescribe.
				(b)Selection
			 criteriaThe Secretary shall establish criteria for the award of
			 grants under this Act, which shall include the extent to which the
			 transformation plan—
				(1)demonstrates the
			 ability of the plan to further the purposes of this Act, as evidenced by, among
			 other factors, a track record of effective partnerships and community
			 engagement;
				(2)demonstrates
			 inclusive local planning with input from local government, housing owners and
			 providers, educators, residents, local community organizations, public schools,
			 early learning programs, health service organizations, and community
			 stakeholders in the development and implementation of a sustainable
			 revitalization program;
				(3)coordinates
			 multiple funding resources, including public, private, and philanthropic
			 funding, and emphasizes collaboration between the local government, early
			 learning programs, and public schools, or a public housing agency, or all
			 three;
				(4)submits current
			 data showing that the neighborhood targeted for revitalization is in need of
			 and can benefit from the authorized activities described in section 6 and
			 proposed in the transformation plan;
				(5)demonstrates that
			 the neighborhood has, or will have, the potential for long-term
			 viability;
				(6)demonstrates the
			 capability and record of the applicant and its partners for managing housing
			 redevelopment or modernization projects and meeting performance
			 benchmarks;
				(7)demonstrates that
			 sustainable building and energy efficient design principles are incorporated or
			 will be incorporated in the activities;
				(8)demonstrates that
			 the neighborhood has, or will have within a reasonable time, public
			 transportation that provides effective access to economic opportunities and
			 commercial and public services;
				(9)demonstrates that
			 the residents of revitalized housing developments have or will have access to
			 high-quality educational opportunities, including early learning and effective
			 K–12 public schools, in or outside of the neighborhood;
				(10)demonstrates
			 that the transformation plan includes the provision of appropriate supportive
			 services and activities that promote economic self-sufficiency of residents,
			 and a plan to sustain those services;
				(11)demonstrates
			 that the transformation plan provides support for residents displaced as a
			 result of the revitalization of the project, including assistance in obtaining
			 housing in areas with low concentrations of poverty and minority
			 populations;
				(12)demonstrates
			 that sufficient housing opportunities are available in the neighborhood to be
			 revitalized and in nonminority, low-poverty areas to accommodate displaced
			 residents;
				(13)has a
			 well-documented assessment of the number of households with special needs for
			 ongoing supportive services residing in the public or assisted properties that
			 are the target of the grant and an effective plan to address those
			 needs;
				(14)demonstrates the
			 ability to leverage funds from—
					(A)other programs of
			 the Department of Housing and Urban Development;
					(B)other Federal,
			 State, or local programs; or
					(C)the private
			 sector, including donations of land or services;
					(15)replaces the
			 public and assisted housing units in accordance with section 9(2), if targeting
			 a project that meets the definition of section 10(9)(B);
				(16)demonstrates, if
			 feasible, phased redevelopment that provides for demolition and construction of
			 dwelling units in phases, to limit disruptions to residents;
				(17)demonstrates how
			 the applicant will use indicators of housing redevelopment, neighborhood
			 quality, resident well-being, and other outcomes to measure success, manage
			 program implementation, and engage stakeholders, consistent with requirements
			 established by the Secretary; and
				(18)demonstrates
			 compliance with any other factors and priorities, as the Secretary may
			 prescribe through a notice of funding availability and that further the
			 purposes of this Act.
				9.Program
			 requirementsThe following
			 requirements shall apply to any grant made under this Act:
			(1)Housing choice
			 opportunities for returning tenantsAn approved transformation
			 plan under section 8 shall demonstrate that each former tenant who wishes to
			 return to the on-site or off-site replacement housing may return if the tenant
			 was lease-compliant at the time of departure from the housing subject to
			 rehabilitation or demolition, and would be eligible, as of the time of such
			 return, for occupancy under the eligibility, screening, and occupancy
			 standards, policies, or practices applicable to the housing from which the
			 resident was displaced, as in effect at such time of displacement. A returning
			 tenant shall be provided a preference for occupancy of on-site or off-site
			 replacement units before such units are made available to any other eligible
			 households, or the tenant may choose to retain tenant-based voucher assistance
			 provided under section 8(o) of the United States Housing Act of 1937, for
			 relocation from the properties revitalized under this Act.
			(2)Relocation and
			 noticeAll relocation activities resulting from, or that will
			 result from, demolition, disposition, or both demolition and disposition, to be
			 carried out under a transformation plan relating to a grant under this Act
			 shall be subject to the following requirements:
				(A)The Uniform
			 Relocation ActThe Uniform Relocation and Real Property
			 Acquisition Policies Act of 1970 (42 U.S.C. 61) shall apply to all relocation
			 activities pursuant to a transformation plan under this Act, except as
			 otherwise provided in this Act.
				(B)Relocation
			 planThe applicant shall submit to the Secretary, before
			 acquisition or demolition, a relocation plan providing for the relocation of
			 residents occupying the public or assisted housing for which the demolition or
			 disposition is proposed.
				(3)Notice upon
			 approval of applicationWithin a reasonable time after notice to
			 the applicant of the approval of an application for a grant under this section,
			 the applicant shall provide notice in writing, in plain and non-technical
			 language, to the residents of the public and assisted housing subject to the
			 approved transformation plan that—
				(A)states that the
			 application and transformation plan has been approved;
				(B)describes the
			 process involved to relocate the residents, including a statement that the
			 residents may not be relocated until the conditions in this section have been
			 met;
				(C)provides
			 information regarding relocation options; and
				(D)advises residents
			 of the availability of relocation counseling.
				(4)Notice before
			 relocationExcept in the cases of a substantial and imminent
			 threat to health or safety, not later than 90 days before the date on which
			 residents will be relocated, the grantee shall provide notice in writing, in
			 plain and nontechnical language, to each family residing in a public or
			 assisted housing project that is subject to an approved transformation plan,
			 and in accordance with such guidelines as the Secretary may issue governing
			 such notification, of the demolition, their rights, and relocation
			 options.
			(5)One-for-one
			 replacement of public or assisted housing unitsEach
			 transformation plan that provides for dwelling units to be demolished or
			 disposed shall provide as follows:
				(A)Number of
			 unitsFor one hundred percent of all such dwelling units in
			 existence, as of the date of the application for the grant, that are to be
			 demolished or disposed, the transformation plan shall provide for replacement
			 of the dwelling unit.
				(B)Number of
			 bedroomsReplacement housing for demolished properties shall
			 reflect the number of bedrooms that are needed to adequately serve returning
			 tenants, households currently on the waiting list and that are needed based on
			 other market data, except that in instances where the tenants of the original
			 properties need a different number of bedrooms than households on the waiting
			 list, the plan may enable displaced tenants to exercise their opportunity under
			 paragraph (1), using a tenant-based voucher in the original neighborhood or
			 other neighborhood of the tenants’ choice.
				(C)Location
					(i)Replacement
			 unitsReplacement housing units shall be developed—
						(I)in the
			 neighborhood being revitalized; and
						(II)within the
			 metropolitan area, up to 25 miles from the original project site, as necessary
			 to—
							(aa)comply with fair
			 housing requirements;
							(bb)deconcentrate
			 poverty;
							(cc)redevelop on
			 site with appropriate densities; or
							(dd)meet
			 other factors, as determined by the Secretary in order to further the purposes
			 of this Act.
							(ii)Replacement
			 housing outside immediate neighborhoodReplacement housing
			 outside the immediate neighborhood shall offer access to economic opportunities
			 and public transportation and shall be accessible to social, recreational,
			 educational, commercial, health facilities and services, and other municipal
			 services and facilities that are comparable, under such standards as the
			 Secretary may prescribe.
					(iii)Off-site
			 replacement housingOff-site replacement housing, outside the
			 immediate neighborhood, shall not be located in areas of minority
			 concentration, defined in relation to the metropolitan area or rural county in
			 which the Choice Neighborhoods project is located, or in areas of extreme
			 poverty.
					(D)Types of
			 unitsReplacement housing is public housing or other assisted
			 housing units, as defined in section 10, excluding tenant-based vouchers,
			 unless permitted in this section.
				(E)Use of
			 project-based vouchers for replacement housingThe Secretary may
			 require the use of project-based voucher assistance under section 8(o)(13) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) to meet the
			 replacement requirement. Where project-based voucher units are developed as
			 replacement housing, subparagraph (D) of section 8(o)(13), relating to
			 percentage limitation and income-mixing requirement for project-based voucher
			 assistance, shall not apply. The Secretary may waive or modify other provisions
			 of section 8(o)(13) to promote the purposes of this program.
				(F)Tenant-based
			 vouchers as replacement housingA grantee may replace up to 20
			 percent of the public housing or other assisted housing dwelling units that are
			 demolished or disposed of under the transformation plan with tenant-based
			 vouchers in housing markets where there is an adequate supply of affordable
			 rental housing in areas of low poverty. Such supply shall be demonstrated by
			 data that shows within the housing market or area served by the Choice
			 Neighborhoods project that—
					(i)a
			 minimum of 80 percent of vouchers issued over the preceding 24 months to
			 comparable families were successfully leased within 120 days of issuance or, if
			 a sufficient number of comparable families have not received vouchers, the
			 Secretary shall design an alternative measure;
					(ii)existing voucher
			 holders are widely dispersed geographically, as determined by the Secretary,
			 among the available private rental housing stock, including in areas of low
			 poverty; and
					(iii)the grantee
			 provides a market analysis demonstrating that there is a relatively high
			 vacancy rate, as determined by the Secretary, within the market area with rent
			 and utility costs not exceeding the applicable payment standard under section
			 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
					(6)Fair
			 housingThe demolition or disposition, relocation, replacement,
			 and re-occupancy of housing units under this Act shall be carried out in a
			 manner that affirmatively furthers fair housing, as required by section 808 of
			 the Civil Rights Act of 1968 (42 U.S.C. 3608(e)). Grantees shall adopt
			 affirmative marketing procedures, and require affirmative marketing activities
			 of project owners and managers which special outreach efforts shall be targeted
			 to those who are least likely to apply for the housing, to ensure that all
			 persons, regardless of their race, color, national origin, religion, sex,
			 disability or familial status are aware of the housing opportunities in each
			 project funded under this Act.
			(7)Accessibility
			 requirementsAll new construction and substantial alterations of
			 existing buildings receiving assistance under this Act shall comply with the
			 requirements of the Rehabilitation Act of 1973, the Uniform Federal
			 Accessibility Standards, the Fair Housing Act, and any other requirements, as
			 determined by the Secretary.
			(8)Affordability
			 requirementThe owner of a property assisted with funding under
			 this Act shall agree to a period of affordability for the property which shall
			 be not less than the period of affordability to which the property is already
			 subject and remains subject, or 30 years, whichever is greater.
			(9)Cost
			 limitsSubject to the provisions of this Act, the Secretary shall
			 establish cost limits on eligible activities under this Act sufficient to
			 provide for effective transformation programs.
			(10)Environmental
			 reviewFor purposes of environmental review, assistance and
			 projects under this Act shall be treated as assistance for special projects
			 that are subject to section 305(c) of the Multifamily Housing Property
			 Disposition Reform Act of 1994, and shall be subject to the regulations issued
			 by the Secretary to implement such section.
			(11)Grantee
			 reportingThe Secretary shall require grantees under this Act to
			 report the sources and uses of all amounts expended and other information for
			 transformation plans for the annual report of the Secretary to Congress or
			 other purposes, as determined by the Secretary.
			10.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Affordable
			 housingThe term affordable housing includes—
				(A)assisted housing,
			 as defined by this Act; or
				(B)private housing
			 for which the Secretary requires the owner or purchaser of the project to
			 maintain affordability for not fewer than 30 years, in accordance with use
			 restrictions promulgated in regulations by the Secretary, which restrictions
			 shall be—
					(i)contained in a
			 legally enforceable document recorded in the appropriate records; and
					(ii)consistent with
			 the long-term viability of the project as rental or homeownership
			 housing.
					(2)Assisted
			 housingThe term assisted housing means housing
			 assisted under—
				(A)section 8 or 9 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f and 42 U.S.C. 1437g);
			 and
				(B)section 221(d)(3)
			 or section 236 (12 U.S.C. 1715 and 12 U.S.C 1715z–1) of the National Housing
			 Act.
				(3)Critical
			 community improvementsThe term critical community
			 improvements means—
				(A)development or
			 improvement of community facilities to promote upward mobility,
			 self-sufficiency, or improved quality of life for residents of the
			 neighborhood, such as construction or rehabilitation of parks and community
			 gardens, environmental improvements or site remediation at affected sites;
			 and
				(B)activities to
			 promote economic development, such as development or improvement of transit,
			 retail, community financial institutions, public services, facilities, assets
			 or other community resources.
				(4)Extreme
			 povertyThe term extreme poverty neighborhoods means
			 a neighborhood in which a high percentage of residents are estimated to be in
			 poverty or have extremely low incomes, based on the most recent data collected
			 by the Census Bureau and that is experiencing distress related to—
				(A)per capita crime
			 rates over 3 or more years that are significantly higher than the per capita
			 crime rates of the city or county in which the neighborhood is located;
				(B)high rates of
			 vacant, abandoned, or substandard homes relative to the city or county as a
			 whole;
				(C)a low-performing
			 public school;
				(D)other such factor
			 as determined by the Secretary that further the purposes of this Act; or
				(E)any combination
			 of such factors.
				(5)FamiliesThe
			 term families has the meaning provided in section 3(B)(3) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(B)(3)).
			(6)Long-term
			 viabilityThe term long-term viability refers to a
			 neighborhood that is sustainable on an economic, educational, and environmental
			 basis.
			(7)Public housing
			 agencyThe term public housing agency has the
			 meaning provided in section 3(b)(6) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b)(6)).
			(8)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			(9)Severely
			 distressed housingThe term severely distressed
			 housing means a public or assisted housing project (or building in a
			 project) that—
				(A)(i)requires major
			 redesign, reconstruction, or redevelopment, or partial or total demolition, to
			 correct serious deficiencies in the original design (including inappropriately
			 high population density), deferred maintenance, physical deterioration or
			 obsolescence of major systems, and other deficiencies in the physical plant of
			 the project; and
					(ii)is a significant contributing
			 factor to the physical decline of and disinvestment by public and private
			 entities in the surrounding neighborhood; or
					(B)was a project
			 described in subparagraph (A) that has been legally vacated or demolished, but
			 for which the Secretary has not yet provided replacement housing assistance
			 other than tenant-based assistance.
				(10)Supportive
			 servicesThe term supportive services includes all
			 activities for public or assisted housing tenants displaced from the projects
			 being revitalized under this Act, that will promote upward mobility,
			 self-sufficiency, or improved quality of life, including such activities as
			 literacy training, remedial and continuing education, job training, financial
			 literacy instruction, day care, youth services, aging-in-place, public
			 transportation, physical and mental health services, economic development
			 activities, and other programs for which the community demonstrates
			 need.
			11.Demolition and
			 dispositionThe demolition or
			 disposition of severely distressed public and assisted housing pursuant to a
			 transformation plan is exempt from the provisions of section 18 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437p).
		12.Administration
			 by other entitiesThe
			 Secretary may require a grantee under this Act to make arrangements
			 satisfactory to the Secretary for use of an entity other than the original
			 grantee to carry out activities assisted under the transformation plan, if the
			 Secretary determines that such action will help to effectuate the purposes of
			 this Act.
		13.Withdrawal of
			 fundingIf a grantee under
			 this Act does not proceed within a reasonable time frame in implementing its
			 transformation plan, or does not otherwise comply with the requirements of this
			 Act or the grant agreement, as determined by the Secretary, the Secretary is
			 authorized to withdraw any grant amounts under this Act that have not been
			 obligated by the grantee. The Secretary may redistribute any withdrawn amounts
			 to one or more other eligible entities capable of proceeding expeditiously in
			 the same locality in carrying out the transformation plan of the original
			 grantee, or as such plan may be modified and approved by the Secretary, or, if
			 that is not feasible, to one or more other applicants that has already received
			 assistance under this Act.
		14.Annual
			 reportThe Secretary shall
			 submit to Congress an annual report setting forth—
			(1)the number, type,
			 and cost of affordable housing units revitalized pursuant to this Act;
			(2)the amount and
			 type of financial assistance provided under and in conjunction with this Act,
			 including a specification of the amount and type of assistance provided for
			 educational opportunities, services, public assets, public transportation, and
			 access to jobs; and
			(3)the impact of
			 grants made under this Act on the original residents, the target neighborhoods,
			 and the larger communities within which they are located.
			15.Program
			 evaluationThe Secretary shall
			 conduct, and shall submit a report to Congress on, an evaluation of the Choice
			 Neighborhoods program, with respect to which—
			(1)the Secretary
			 shall—
				(A)select an outside
			 expert firm to conduct the evaluation of the Choice Neighborhoods program;
			 and
				(B)consult with the
			 Secretary of Labor, the Secretary of Education, the Secretary of
			 Transportation, the Secretary of Health and Human Services, the Administrator
			 of the Environmental Protection Agency, and other appropriate agencies on the
			 evaluation of the program and selection of the evaluation firm;
				(2)the Secretary
			 shall submit to Congress a report of the results of the evaluation 5 years
			 after the initial grant awards, and annually thereafter; and
			(3)the factors to be
			 considered within the evaluation include measures of—
				(A)resident
			 engagement within and after the transformation process;
				(B)neighborhood
			 improvement, including changes in property values, demographic changes, access
			 to transportation, and survey data on resident satisfaction;
				(C)self-sufficiency,
			 including changes in resident and neighborhood income, and changes in
			 neighborhood and resident employment statistics;
				(D)educational
			 improvement, including student performance data, student mobility and
			 absenteeism, and parental involvement; and
				(E)other indicators
			 deemed appropriate by the Secretary.
				16.FundingThere are authorized to be appropriated the
			 following:
			(1)$350,000,000 for
			 fiscal year 2012, and such sums as may be necessary in each of fiscal years
			 2013 through 2016, for grants under this Act. Of the funding authorized in any
			 fiscal year, up to 10 percent is authorized for planning grants. In awarding
			 planning grants, the Secretary may elect to base selection on a subset of the
			 required provisions of this Act. In any fiscal year, up to 5 percent is
			 authorized for technical assistance and program evaluation efforts related to
			 grants awarded under this Act, or under predecessor programs.
			(2)Such sums as may
			 be necessary for each of fiscal years 2012 through 2016, for providing
			 tenant-based assistance for relocation and for rental assistance under section
			 8 of the United States Housing Act of 1937, for the purposes of complying with
			 section 9(2) of this Act, but not to exceed the amount of assistance for the
			 number of units demolished or disposed of under section 9(2).
			(3)Not less than
			 2/3 of amounts made available in any fiscal year under
			 this Act shall be used for, or 2/3 of the number of
			 housing units assisted under this Act shall be, public housing units, subject
			 to de minimis variations, as may result from the grantee selection
			 process.
			
